Citation Nr: 0726101	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-28 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia in which the RO continued a 50 percent 
evaluation for the appellant's service-connected post-
traumatic stress disorder.  The appellant, who served on 
active duty from March 1970 to December 1971, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    
 
The Board remanded the case for further development in June 
2006.  Subsequent to the completion of this development, the 
case was returned to the Board for further review.  

The Board observes for the record that in a July 2006 
statement, the appellant asserted that his service-connected 
diabetes mellitus had worsened and that he was given insulin 
while hospitalized in February 2006.  In addition, a review 
of the most recent post-service medical records reveals that 
the appellant has been prescribed glipizide for his diabetes 
mellitus. See February 2006 VA medical records.  In light of 
this evidence, the Board finds that the issue of whether the 
appellant is entitled to an increased rating for his service-
connected diabetes mellitus has been raised; and REFERS this 
matter to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's post-traumatic stress disorder is 
manifested by mood disturbances such as depression and 
anxiety; irritability; symptoms of increased arousal that 
include difficulty with concentration; hypervigilance; 
nightmares; constricted/restricted range of affect; sleep 
disturbances; and difficulty with social interaction. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for post-traumatic stress disorder have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 4.130, 
Diagnostic Code 9411 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
increased rating for post-traumatic stress disorder (PTSD), 
VA has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in September 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The September 2006 letter informed the appellant that 
additional information or evidence was needed to support his 
increased rating claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

Although the September 2006 letter was not sent prior to the 
initial adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional Supplemental Statement of the Case was provided to 
the appellant in	February 2007. 

The appellant's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file. See February 2007 SSOC notice 
response provided by the appellant.  The appellant underwent 
two VA examinations in March 2002 and October 2006 in 
connection with his claim.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined. 38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95.  The examination 
reports of record are thorough and supported by VA outpatient 
treatment records.  Therefore, they are adequate upon which 
to base a decision.     
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

In addition, the Board observes that the September 2006 VCAA 
notice included an explanation of disability ratings and 
effective dates. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Regardless, since the RO continued the 
assignment of the appellant's 50 percent disability rating at 
issue here for the appellant's service-connected PTSD, and 
the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed. Id. 

B.  Law and Analysis

The appellant has currently been assigned a 50 percent 
disability rating for his PTSD under the provisions of 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006). See October 1991 
rating decision.  However, he essentially contends that his 
PTSD is more disabling than currently evaluated and has 
appealed for an increased rating.  In this regard, the 
appellant reports that an increased rating is appropriate in 
light of increased symptomatology that includes insomnia, 
nightmares and flashbacks. See August 2000 statement.  In 
addition, the appellant reports experiencing feelings of 
hopelessness and suspiciousness as a result of his PTSD; and 
that he has had the impulse to harm others. See October 2006 
VA examination report, p. 1.  He has undergone extensive 
psychiatric treatment that has included several inpatient 
hospitalizations for substance abuse and detoxification.  In 
this regard, the appellant has been diagnosed with 
polysubstance dependence, as well as PTSD.  


Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

As referenced above, the appellant presently has been 
diagnosed with PTSD and polysubstance dependence with early 
remission. See October 2006 VA examination report.  In 
attempting to differentiate between the symptoms associated 
with the appellant's PTSD and those associated with the 
appellant's polysubstance dependence, an October 2006 VA 
examiner opined that both of the appellant's diagnoses had 
been present to a longstanding extent and stated that it was 
difficult to differentiate the symptoms. October 2006 VA 
examination report, p. 6.  However, she asserted that since 
the appellant indicated that he had been free of alcohol or 
other substances since February 2006, the symptomatology he 
exhibited as of October 2006 was likely due to his PTSD. Id.  
If not, the examiner reported that she was unable to 
differentiate between current symptoms of PTSD versus 
symptoms caused by the appellant's polysubstance dependence.  
Based upon this medical opinion, the Board finds that the 
appellant's overall psychiatric impairment will be considered 
in evaluating this claim in light of the fact that the 
appellant was polysubstance dependent during the bulk of the 
appellant's appeal period. See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (Observing that when it is not possible 
to separate the effects of a service-connected condition and 
a non-service-connected condition, the provisions of 38 
C.F.R. § 3.102 mandate that reasonable doubt on any issue was 
to be resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service-connected condition).

The appellant's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 50 percent evaluation is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships. See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  


Diagnostic Code 9411 provides for the assignment of a 70 
percent disability rating upon a showing of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
work-like setting); and the inability to establish and 
maintain effective relationships. Id. 

Finally, a 100 percent disability rating is warranted under 
Diagnostic Code 9411 upon a showing of total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name. Id. 

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment of Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score is highly probative as it relates 
directly to a veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  


In this case, the appellant has been seen at VA for substance 
abuse and detoxification on numerous occasions; and has been 
assigned GAF scores in connection with this treatment.  
Specifically, the Board observes that the appellant has been 
assigned GAF scores ranging from 29 to 60. See VA medical 
records dated in August 2000 (GAF score of 40); June 2001 
(GAF score of 35 and 40); October 2001 (hospital admission 
GAF score of 35; hospital discharge GAF score of 65); June 
2002 (hospital admission GAF score of 40; hospital discharge 
GAF score of 55); August 2002 (hospital admission GAF score 
of 35; hospital discharge GAF score of 40); June 2003 
(hospital admission GAF score of 35; hospital discharge GAF 
score of 60); September 2003 (hospital admission GAF score of 
45; hospital discharge GAF score of 50); January 2004 
(hospital admission GAF score of 35; hospital discharge GAF 
score of 60); February 2006 (hospital admission GAF score of 
29; GAF scores of 40 and 50 during treatment; hospital 
discharge GAF score of 60). See also March 2002 VA 
examination report (GAF score of 37); October 2006 VA 
examination report, p. 6 (GAF score of 52).  

GAF scores ranging from 60 to 51 reflect moderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social and occupational 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 50 to 41 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social and occupational functioning (e.g., no friends, unable 
to keep job).  Scores ranging from 40 to 31 reflect some 
impairment in reality testing or communication (e.g., speech 
is at time illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations judgment, thinking or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  
Lastly, scores ranging from 30 to 21 are indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home or friends).


The Board believes that the evidence clearly shows that the 
appellant's disability falls within the 50 percent disability 
rating as his medical records report occupational and social 
impairment with symptoms of limited, constricted and/or 
restricted affect, disturbances of motivation and mood, 
irritability, nightmares, depression, difficulty in 
establishing effective work and social relationships, 
feelings of anxiety and frustration, impaired concentration, 
and judgment that has been described as limited, fair and 
poor.  Although the appellant does not meet all of the 
symptomatology listed under the 50 percent rating criteria 
(e.g., the appellant's speech and behavior were noted to be 
within normal limits; he has not been found to experience 
panic attacks even though he reported experiencing "flutters 
at heart" and chest pain; and he has not shown difficulty in 
understanding complex commands), the assigned rating is 
consistent with the appellant's overall symptomatology, 
especially in light of the ranges of GAF scores noted above 
and the October 2006 VA examiner's opinion that indicated the 
appellant's most recent GAF score of 52 reflected significant 
impairment in terms of social and occupational functioning. 
October 2006 VA examination report, p. 6.    

Thus, the issue before the Board is whether the appellant is 
entitled to a disability rating in excess of 50 percent.  As 
noted above, a 70 percent disability rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  In answering this question, the Board 
finds that the remaining evidence illustrates that the 
appellant does not meet the schedular criteria for a 70 
percent disability rating or higher at this time.  

A review of the record reveals that since the appellant 
submitted his claim for an increased rating, he has 
occasionally referenced feelings of past suicidal ideation 
but more often than not has denied such ideations. See VA 
medical records dated in January 2000, June 2003, July 2003 
and September 2003.  It appears that only one medical record 
contained in the claims file reported that the appellant was 
actually having suicidal ideations without a plan or intent; 
and this report appears to have been made at a time when the 
appellant was being admitted for treatment for severe drug 
dependence. See October 2001 VA medical records.  Subsequent 
to this treatment, the appellant denied experiencing suicidal 
ideation; and as of his most recent VA examination, he 
specifically denied again experiencing such ideation. October 
2006 VA examination report.  

The appellant has not asserted or been found to experience 
obsessional rituals or any type of rituals that interfere 
with his routine activities.  His speech has generally been 
found to be appropriate and spontaneous, rather than 
intermittently illogical, obscure, or irrelevant. See VA 
medical records date in October 2001 (normal speech reported 
on discharge) and September 2003 (no motor or speech 
abnormalities noted upon admission; speech reported to be of 
normal rate, rhythm and tone upon discharge); October 2006 VA 
examination report, p. 5.   

Although the appellant has been noted to have an anxious or 
depressed mood, his medical records do not reveal that he has 
experienced panic attacks, much less attacks that would be 
considered nearly continuous or that affect his ability to 
function independently, appropriately and effectively.  In 
addition to the foregoing, there is no competent evidence of 
record indicating that the appellant had spatial 
disorientation.  In terms of impulse control, the evidence 
does show that the appellant experiences difficulty with 
controlling his temper; and that he has reportedly been 
involved in numerous physical altercations in the past as a 
result of his temper. See September 2003 VA medical records 
(on mental status examination, appellant's impulsivity was 
found to be fair).  However, the appellant most recently 
reported that while he currently has the impulse to harm 
others at times, he denied any specific intention to do so 
and indicated that he has been able to "snap out of it" 
when he experiences these feelings. October 2006 VA 
examination report, p. 1.  

In regards to hygiene, certain VA medical records reflect 
that the appellant has been described as being unkempt and 
malodorous in the past. September 2003 VA medical records.  
However, other post-service medical records indicate that the 
appellant has been found to be well groomed and appropriately 
dressed. January 2000 VA medical records; October 2006 VA 
examination report, p. 5 (appellant fairly groomed).  It 
appears from a review of the record that the notations 
regarding problems with the appellant's hygiene were made 
during time periods in which the appellant experienced 
problems with drug relapsing; and that once he started 
detoxification treatment, his hygiene improved. See VA 
medical records dated in October 2001, June 2003 and 
September 2003.     

Lastly, while there is evidence indicative of the appellant's 
difficulty in establishing and maintaining effective 
relationships, this evidence does not illustrate an inability 
to establish and maintain such relationships.  Rather, the 
record shows that the appellant currently has a female friend 
with whom he has a relationship, but that there are 
difficulties with this relationship since the appellant's 
friend reportedly will not commit. October 2006 VA 
examination report, p. 4.  While it is obvious that the 
appellant's PTSD symptomatology affects his relationship with 
his female friend, the fact of the matter is that the 
appellant does have a relationship with her that he is 
working on.  In addition, the evidence shows that the 
appellant maintains a relationship with his siblings, as well 
as his children. Id.   

As to issue of employment, the record reflects that the 
appellant has had a sporadic occupational history; and that 
he is currently unemployed. See VA examination reports dated 
in March 2002 and October 2006.  While the appellant has 
opined in the past that his occupational difficulties have 
been due to his inability to get along with his supervisor 
and co-workers, he has also stated that his employment 
problems are the result of his past substance abuse. Id.  
Regardless of the underlying cause of the appellant's 
employment difficulties, the Board observes that the 
appellant was granted a total rating based on individual 
unemployability due to service-connected disabilities during 
the pendency of this appeal. See May 2005 rating decision.  

Thus, the evidence shows that the appellant has exhibited 
some of the symptomatology that generally falls within the 
criteria for a 70 percent disability rating (i.e., 
experiencing difficulty in adapting to stressful 
circumstances, having difficulty in establishing and 
maintaining relationships and experiencing problems with 
impulse control).  However, these are only three criteria 
among many listed and unlisted criteria to be considered.  
While the appellant's other PTSD symptomatology consists of 
such things as restricted affect, depressed and anxious mood, 
sleep impairment, social isolation, irritability, and 
difficulty in establishing work and social relationships, 
these factors were considered and utilized in determining 
that the appellant is presently entitled to the continuation 
of a 50 percent disability rating.  

The Board acknowledges that the appellant's medical records 
reference certain symptomatology not discussed above, 
including reports by the appellant that he has had paranoid 
ideas, experiences hallucinations and frequently talks to 
himself. See March 2002 VA examination report, p. 2.  
However, the Board finds that this symptomatology appears to 
have occurred during periods in which the appellant was 
battling his drug addition; and are not symptoms consistently 
reported by the appellant and/or are symptoms contradicted by 
the majority of the medical evidence contained in the claims 
file. August 2000 VA medical records (medical providers 
determined that the appellant was not hearing voices); 
October 2006 VA examination report, p. 2 (it was unclear to 
the VA examiner whether the appellant was actually hearing 
voices).   

The Board has also considered VA hospitalization records that 
reflect the appellant has been assigned GAF scores during the 
pendency of this appeal that are significantly lower than his 
most recent GAF score of 52. October 2006 VA examination 
report.  Specifically, the Board observes that the appellant 
was assigned a GAF score of 40 in August 2000, GAF scores of 
35 in June 2001, October 2001, August 2002, June 2003 and 
January 2004, and a GAF score of 29 in February 2006.  
However, while these scores obviously reflect an increase in 
the appellant's psychiatric symptomatology during certain 
periods of time, the Board finds that the scores alone are 
insufficient evidence upon which to increase the appellant's 
disability rating.  Rather, these scores must be viewed in 
the context in which they were given.  

A review of the appellant's medical records reveals that the 
above-referenced GAF scores were assigned during time frames 
in which the appellant had relapsed in terms of his drug 
dependency and was being admitted for medical detoxification 
treatment. See VA medical records dated in August 2000, June 
2001, October 2001, June 2003, January 2004 and February 
2006.  After the appellant completed each period of 
detoxification, his GAF scores significantly improved. Id.  
The Board finds that the appellant's detoxification discharge 
GAF scores are more of an accurate assessment of the 
appellant's overall function in comparison to his admission 
scores since his admission GAF scores appear to be reflective 
more of a temporary exacerbation of the appellant's symptoms 
due to his drug use.  In support of this finding, the Board 
observes that the appellant was also given a GAF score of 37 
in March 2002 during his VA examination.  At that time, the 
examiner reported that the appellant was still involved with 
alcohol and drugs and that he had been sporadic in terms of 
being compliant with his medication.  The examiner assigned 
the 37 GAF score based upon the appellant's report that he 
was hallucinating and in light of the appellant's continued 
drug use.  However, the examiner ultimately  diagnosed the 
appellant with chronic PTSD that was moderate, rather than 
severe, in nature. See March 2002 VA examination report, p. 
2.  This diagnosis corresponds with the October 2006 VA 
examiner's assignment of a current GAF score of 52, a score 
also indicative of moderate impairment.    

Thus, while viewing the appellant's overall symptomatology, 
the Board is of the opinion that the appellant's disability 
rating of 50 percent more nearly approximates not only the 
symptomatology he currently is experiencing, but also the 
symptomatology he has been experiencing during the pendency 
of his claim.  As such, a rating in excess of 50 percent is 
denied.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no showing by the appellant that his PTSD has 
necessitated frequent periods of hospitalization.  Rather, 
the evidence indicates that the appellant has frequently been 
hospitalized in connection with his substance abuse, with his 
PTSD noted as being reported by history.  While the appellant 
has asserted that his PTSD results in marked interference 
with his employability, the Board finds that any employment 
impairment experienced by the appellant as a result of his 
PTSD has already been contemplated by the applicable 
schedular criteria under Diagnostic Code 9411. See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the assignment of an increased rating for the 
appellant's service-connected PTSD, for the reasons discussed 
above.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt. However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An increased evaluation in excess of 50 percent for post-
traumatic stress disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


